DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species I, claims 21-23, 27-33, and 37-40, in the reply filed on 06 December 2022 is acknowledged.
Claims 24-26, and 34-36 stand withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06 December 2022.
Claim Objections
Claims 27-30, 39, and 40 are objected to because of the following informalities:  
In claim 27, line 5, there is insufficient antecedent basis in the claim for “the retracted and extended positions”.  
In claim 29, lines 2-3, claim 30, line 2, claim 39, line 3, and claim 40, line 2, there is insufficient antecedent basis in the claim for “the extended and retracted positions”.  
Claim 28 is objected to as depending from an objected claim.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 21-23 and 31-33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Plyley et al. (US Pat. No. 5,489,058), cited by Applicant.
With respect to claim 21, Plyley et al. disclose a tool assembly 14, 16 (figure 3A) including a first jaw supporting an anvil (figure 3, col. 10, lines 58-60), a second jaw supporting a cartridge assembly (figure 3, col. 10, lines 55-56), the cartridge assembly including a staple cartridge 112A (figures 3 and 28, col. 13, line 66 –col. 14, line 2) defining a plurality of staple pockets (col. 14, lines 8-10), figure 17), and a staple 114 positioned within each of the staple pockets (col. 14, lines 8-10 and 21-22, figure 17), the first and second jaws being movable in relation to each other between an open position (figure 1, col. 13, lines 1-2) and a clamped position (figure 3, col. 13, lines 1-2) in which the staple cartridge 112 is in juxtaposed alignment with the anvil to define a tissue gap (figure 3), and an actuation sled assembly 118A, 110A (figure 28, col. 19, lines 43-56) movable horizontally (col. 17, lines 51-59) within the staple cartridge from a retracted position (figure 28) to an advanced position (figure 30) to eject the staples 114 from the staple pockets of the staple cartridge, the actuation sled assembly including an actuation sled 118A and a knife 110A movable with the actuation sled (col. 17, lines 60-62, col. 18, lines 46-50, col. 19, lines 4-7), the knife defining a cutting edge that extends across the tissue gap when the first and second jaws are in the clamped position (col. 14, lines 2-4), wherein the knife 110A is continuously movable in relation to the actuation sled along a path having a vertical component (along camming surface 45, figure 28, col. 19, line 66) in response to horizontal movement of the actuation sled (col. 19, 63-67, figures 28 and 29) within the staple cartridge between its retracted and advanced positions to move the cutting edge within the tissue gap.  
Plyley et al. disclose that the knife 110A moves along the path of the camming surface 45 having a vertical component, in response to horizontal movement of the actuation sled 118A from a retracted position to an advanced position of the sled (figs. 28-33, col. 19, lines 43-56).  There is nothing in Plyley et al. to suggest that the movement of the knife 110A stops, or that there is any element that would stop the movement of the knife, along the path of the camming surface 45, and therefore Plyley et al. is considered to disclose that the knife 110A is continuously movable in relation to the actuation sled along the path having a vertical component.  It is noted that the claim does not require that the knife move between a retracted and an extended position.  The claim language requires only a single movement along the path, and thus Plyley et al. reads on the claim language.
With respect to claim 22, Plyley et al. disclose that the actuation sled 118A includes a central body portion (the portion 3 (figure 13) of the members 118A, figure 28) and a plurality of angled cam portions (figures 13 and 28, camming surface 1, col. 15, lines 12-16) positioned on each side (figure 21) of the central body portion, the central body portion defining a cavity (the space between the members 118A figure 21).      
With respect to claim 23, Plyley et al. disclose that the knife 110A is movably supported on the actuation sled (col. 17, lines 60-62, col. 18, lines 46-50, col. 19, lines 4-7), within the cavity (the space between the members 118A figure 21) of the central body portion.    
With respect to claim 31, Plyley et al. disclose a surgical stapling device 10 (figure 1) comprising an elongate body (handle portion, figure 3A, col. 10, lines 52-55) having a proximal portion and a distal portion (figure 3A, col. 10, lines 52-55), and 15Attorney Docket No. A0001453US01 (203-12681)a disposable loading unit 14, 16, 17, 22 (figures 3A and 4, col. 10, lines 39-51 and 55-57; col. 11, lines 6-8 and 41-43) including a proximal body portion 17, 22 (figure 4) and a tool assembly 14, 16 (figure 3A), the proximal body portion 17, 22 adapted to be releasably coupled to the distal portion of the elongate body, and the tool assembly 14, 16 being supported on the proximal body portion 17, 22 (figure 3), the tool assembly including a first jaw supporting an anvil (figure 3, col. 10, lines 58-60), a second jaw supporting a cartridge assembly (figure 3, col. 10, lines 55-56), the cartridge assembly including a staple cartridge 112A (figures 3 and 28, col. 13, line 66 –col. 14, line 2) defining a plurality of staple pockets (col. 14, lines 8-10), figure 17), and a staple 114 positioned within each of the staple pockets (col. 14, lines 8-10 and 21-22, figure 17), the first and second jaws being movable in relation to each other between an open position (figure 1, col. 13, lines 1-2) and a clamped position (figure 3, col. 13, lines 1-2) in which the staple cartridge 112 is in juxtaposed alignment with the anvil to define a tissue gap (figure 3), and an actuation sled assembly 118A, 110A (figure 28, col. 19, lines 43-56) movable horizontally (col. 17, lines 51-59) within the staple cartridge from a retracted position (figure 28) to an advanced position (figure 30) to eject the staples 114 from the staple pockets of the staple cartridge, the actuation sled assembly including an actuation sled 118A and a knife 110A movable with the actuation sled (col. 17, lines 60-62, col. 18, lines 46-50, col. 19, lines 4-7), the knife defining a cutting edge that extends across the tissue gap when the first and second jaws are in the clamped position (col. 14, lines 2-4), wherein the knife 110A is continuously movable in relation to the actuation sled along a path having a vertical component (along camming surface 45, figure 28, col. 19, line 66) in response to horizontal movement of the actuation sled (col. 19, 63-67, figures 28 and 29) within the staple cartridge between its retracted and advanced positions to move the cutting edge within the tissue gap.  
Plyley et al. disclose that the housing 17 is coupled to the handle at collar 59 (col. 11, lines 62-65), thus the housing 17 may be released via the coupler (collar 59), and therefore the proximal body portion 17, 22 is considered to be adapted to be releasably coupled to the distal portion of the elongate body.  
Plyley et al. disclose that the knife 110A moves along the path of the camming surface 45 having a vertical component, in response to horizontal movement of the actuation sled 118A from a retracted position to an advanced position of the sled (figs. 28-33, col. 19, lines 43-56).  There is nothing in Plyley et al. to suggest that the movement of the knife 110A stops, or that there is any element that would stop the movement of the knife, along the path of the camming surface 45, and therefore Plyley et al. is considered to disclose that the knife 110A is continuously movable in relation to the actuation sled along the path having a vertical component.  It is noted that the claim does not require that the knife move between a retracted and an extended position.  The claim language requires only a single movement along the axis, and thus Plyley et al. reads on the claim language.
With respect to claim 32, Plyley et al. disclose that the actuation sled 118A includes a central body portion (the portion 3 (figure 13) of the members 118A, figure 28) and a plurality of angled cam portions (figures 13 and 28, camming surface 1, col. 15, lines 12-16) positioned on each side (figure 21) of the central body portion, the central body portion defining a cavity (the space between the members 118A figure 21).      
With respect to claim 33, Plyley et al. disclose that the knife 110A is movably supported on the actuation sled (col. 17, lines 60-62, col. 18, lines 46-50, col. 19, lines 4-7), within the cavity (the space between the members 118A figure 21) of the central body portion.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-23, 31-33, and 37-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, and 8-14 of U.S. Patent No. 11,224,424. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-3 and 8-14 of the patent “anticipate” application claims 21-23, 31-33, and 37-40.  It is apparent that the application claims differ from the patent claims in that the patent claims are more specific.  Here, patent claims 1 and 8 require a knife that “moves repeatedly in relation to the actuation sled between retracted and extended positions” and to “move the cutting edge within the tissue gap to cut tissue”, while application claims 21 and 31 only require a knife that is “continuously movable”.  Any remaining differences are only differences in verbiage without any difference in meaning.  Patent claims 2-3 and 9-14 are substantially identical to application claims 22-23, 32-33, and 37-40, respectively.  Application claims 21 and 31 are not patentably distinct from patent claims 1 and 8 because the more specific patent claims anticipate the broader application claims.  Following the rationale in In re Goodman cited in the preceding paragraph, where applicant has once been granted a patent containing a claim for the specific or narrower invention, applicant may not then obtain a second patent with a claim for the generic or broader invention without first submitting an appropriate terminal disclaimer.

The application claims and patent claims match up as follows:

Application Claims
Patent Claims (US Pat. No. 11,224,424)
21
1
22
2
23
3
31
8
32
9
33
10
37
11
38
12
39
13
40
14


Allowable Subject Matter
Claims 27-30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if amended to overcome the objection in this Office action.
Claims 37 and 38 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if a proper Terminal Disclaimer and the requisite fee are filed.
Claims 39 and 40 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if amended to overcome the objection in this Office action, and if a proper Terminal Disclaimer and the requisite fee are filed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
EP 3,266,392 discloses a surgical stapler including a knife movable in horizontal and vertical directions (figures 6A, 6B).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Linda J Hodge whose telephone number is (571)272-0571. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 5712724458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LINDA J. HODGE/Examiner, Art Unit 3731                                                                                                                                                                                                        

/STEPHEN F. GERRITY/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        17 December 2022